DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian et al. (US 2008/0033444) in view of Lin (US 6,663,636).
 	Regarding claim 1, Bastian et al. disclose a method for assembling an orthopaedic surgical instrument comprising attaching a first lever (436) to a first shell wall (see figure below) of a cavity (450) of a handle (12), attaching a second connector (448 + 460) to the first shell wall of the cavity of the handle (12, via 444), inserting a first tip (466) of a leaf spring (444, ¶60) into engagement with the first lever (¶57, figures 17-20), inserting a second tip of the leaf spring (460) into engagement with the second connector (figure 18), and attaching the first lever to a second wall (see figure below) of the cavity of the handle (¶57), wherein the first lever extends outwardly from the handle through a first opening (see figure below) and the second connector extends outwardly from the handle through a second opening (see figure below) opposite the first opening (figure 18, ¶57).
 	However, Bastian et al. fail to expressly teach or disclose the second connector (448 + 460) is a lever and the steps of inserting first top of the leaf spring into a slot of the first lever and inserting a second tip of the leaf spring into a slot of the second lever.  The second lever attaching to a second wall of the cavity of the handle.
 	Lin discloses a method of assembling an orthopedic surgical instrument (1, figure 1) comprising attaching a first lever (21) to a first wall (see figure below) of a cavity (11) of a handle (1, via “A”, column 2, lines 21-23), attaching a second lever to the first wall of the cavity of the handle (via “C”, column 2, lines 33-35), attaching the first lever and the second lever to a second wall (see figure below) of the cavity (11) of the handle (via “A” and “C”, column 2, lines 21-23 and 33-35) as it is a known manner of connecting elements to rotatably couple one another through a pivot pin.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the device of Bastian et al. to have a second lever instead of the second connector for connecting a surgical tool along with the steps of inserting first top of the leaf spring into a slot of the first lever and inserting a second tip of the leaf spring into a slot of the second lever.  The second lever attaching to a second wall of the cavity of the handle as taught by Lin as it is a known manner of connecting elements to rotatably couple one another through a pivot pin.
 	Regarding claim 2, Bastian et al. in view of Lin disclose attaching the first lever to the first wall of the cavity includes attaching the first lever to the first wall of the cavity after inserting the first tip into the slot of the first lever and after inserting the second tip into the slot of the second lever (figure 17 of Bastian et al. shows the lever 436 coupled prior to attachment to the handle when modified in view of Lin), and attaching the second lever to the first wall of the cavity includes attaching the second lever to the first wall of the cavity after inserting the first tip into the slot of the first lever and after inserting the second tip into the slot of the second lever (figure 18 of Bastian et al. shows the “lever” 460 coupled prior to attachment to the handle when modified in view of Lin).
 	Regarding claim 3, Bastian et al. in view of Lin disclose the claimed invention except for the express teaching of inserting the first tip into the slot of the first lever includes inserting the first tip after attaching the first lever to the first wall of the cavity, and inserting the second tip into the slot of the second lever includes inserting the second tip after attaching the second lever to the first wall of the cavity. 	It would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of assembling the instrument of Bastian et al. in view of Lin to have the first tip into the slot of the first lever includes inserting the first tip after attaching the first lever to the first wall of the cavity, and inserting the second tip into the slot of the second lever includes inserting the second tip after attaching the second lever to the first wall of the cavity as the step of inserting can only happen either before or after the step of attaching as these are the only two options.  Additionally, Applicant’s specification does not detail any specific reasoning for why it occurs after the step of attaching and assembling the device of Bastian in view of Lin to have the step of inserting happen after the step of attaching would not adversely effect the sequence of assembly steps or the finished products use.
 	Regarding claim 6, Bastian et al. disclose inserting a cylindrical pin (438) through a first pair of holes (440, 442) in the first wall and second wall of the cavity (¶57) and a bore (440, 442) in the first lever (436, figures17-20, ¶57).
 	Lin teaches both inserting a cylindrical pin (A) through a first pair of holes (111) in the first wall and second wall of the cavity (11) and a bore (211) in the first lever (21), and inserting a second cylindrical pin (C) through a second pair (111’) of holes defined in the first wall and second wall of the cavity and a bore (231) defined in the second lever (23).

    PNG
    media_image1.png
    467
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    606
    806
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    415
    723
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775